By the Court,

Nelson, Ch. J.
It is clear that the execution of the defendant would have been deemed fraudulent as against a judgment creditor, Kellogg v. Griffin, 17 Johns. R. 274; and the reason of the principle governing in that «ose applies with equal force in favor of a bona fide pur*223chaser. Nor is the application new. Bailey v. Bunning, 1 Lev. 174. Ross on Vendors, 169. 1 Maule & Selw. 711.
Whether Settle sold the property at the auction for himself, or as the agent of Brown, to whom it is alleged he had collusively assigned it, cannot affect the plaintiff, for a bona fide purchaser of a fraudulent vendee stands in as good a situation as if he had purchased from the vendor. The plaintiff here obtained all the title which Settle had, and which was sufficient when relieved from the execution. The delay effected that as it respects a bona fide purchaser.
New trial denied.